               Case 2:19-cv-01585-BJR Document 52 Filed 07/13/20 Page 1 of 1




 1

 2

 3                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT SEATTLE
 5                                           )
     ALAN GUTHMILLER,                        )         CASE NO. 2:19-cv-01585-BJR
 6                                           )
                                 Plaintiffs, )         ORDER GRANTING STIPULATION TO
 7                                           )
                   v.                        )         OF ACTION ONLY
 8                                           )
     OCWEN LOAN SERVICING, LLC, a            )
 9   Delaware Limited Liability Company, PHH )
     MORTGAGE CORPORATION, a New             )
10   Jersey Corporation, DANIELLE            )
     LATORRE, Washington State Notary        )
11   License Number 148246, and OHIO         )
     CASUALTY INSURANCE COMPANY, a )
12   New Hampshire Surety Corporation, as    )
     Surety for DANIELLE LATORRES            )
13                                           )
                                 Defendants. )
14   ____________________________________)
15

16

17   Only. Dkt. No. 51. Th
18   Impermissible Inquiry in violation of the Federal Fair Credit Reporting Act is dismissed, with
19
                                                                                         at ¶¶ 7.1
20
     7.11.
21
             DATED this 13th day of July, 2020.
22

23

24                                                     _______________________________
                                                       BARBARA J. ROTHSTEIN
25                                                     UNITED STATES DISTRICT JUDGE
                                                   1
